Case 1:19-cv-00715-LO-IDD Document 128 Filed 10/21/19 Page 1 of 2 PageID# 1105




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division



JUUL LABS, INC.,

                         Plaintiff,


v.                                                           Civil Action No. 1:19-cv-00715-LO-IDD


YASER AHMED, et al.,


                         Defendants.



                  NOTICE OF SERVICE OF DEFENDANTS BY EMAIL

       Pursuant to this Court’s July 24, 2019 Order (D.I. 54), Plaintiff Juul Labs, Inc.

(“Plaintiff”) submits this Notice of Service and the Declaration of Monica Riva Talley as

required by the Order.

       On July 31, 2019, Plaintiff emailed the foreign Defendants. Plaintiff included a copy of

the Verified Complaint, the individual Defendant’s summons, and the Court’s July 24, 2019

Order in each service email.
Case 1:19-cv-00715-LO-IDD Document 128 Filed 10/21/19 Page 2 of 2 PageID# 1106




Date: October 21, 2019                /s/ Monica Riva Talley
                                     Monica Riva Talley (VSB No. 41840)
                                     Byron Pickard (VSB No. 47286)
                                     Dennies Varughese, Pharm.D. (pro hac vice)
                                     Nirav N. Desai (VSB. No. 72887)
                                     Nicholas J. Nowak (pro hac vice)
                                     Daniel S. Block (pro hac vice)
                                     STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                     1100 New York Ave., N.W., Suite 600
                                     Washington, DC 20005-3934
                                     Telephone No.: (202) 371-2600
                                     Facsimile No.: (202) 371-2540
                                     mtalley@sternekessler.com
                                     bpickard@sternekessler.com
                                     dvarughe@sternekessler.com
                                     ndesai@sternekessler.com
                                     nnowak@sternekessler.com
                                     dblock@sternekessler.com

                                    Attorneys for Plaintiff




                                      2
